DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see pages 7-8 of the Response filed 12/15/2021 and page 1 of the Supplemental Response filed 04/22/2022, with respect to claim 16, have been fully considered and are persuasive.  The rejections of claim 16, and claims dependent thereon, in light of EP 1925820 A1 to de Vilder, as well as the rejections under 35 U.S.C. §112, have been withdrawn. 

Interviews
Multiple discussions with Applicant’s Representative, Stephen Bondura (Reg. No. 35,070), were held on April 22 and April 23, 2022.  These discussions were to address clarity issues in the claims filed 12/15/2021 and to more clearly and definitely define the claimed invention over the cited references, with particular attention to EP 1925820 A1 to de Vilder and US 2013/0099503 A1 to Bagepalli et al.
The amendments made both in the Supplemental Amendment filed on 04/22/2022 and by the below Examiner’s Amendment place the application in condition for allowance.
Applicant’s Representative is thanked for the courtesies extended during the interviews and for the assistance provided in expediting prosecution.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Bondura (Reg. No. 35,070) on April 23, 2022.
N.B. – The amendment made below is relative to the latest-filed claim set, i.e., the claims filed in the Supplemental Amendment of 04/22/2022.
The application has been amended as follows: 
A) Claims 16, 19, 22, and 31 are amended as noted in the attached claim listing.
B) The Title is amended to: —Direct-Drive Wind Turbine Including Multiple Bearing Sets and Inner and Outer Frame Structure Members Axially Extending Through A Generator Core for Supporting the Generator and Rotor Hub—.

Reasons for Allowance
Claims 16, 17, 19, 20, 22-26, 28-31, and 36, including the amendments made in the Supplemental Amendment of 04/22/2022 and hereinabove, are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 16, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a direct-drive wind turbine comprising: 
a generator mounted on a frame, the generator comprising a generator stator concentrically surrounded by a generator rotor, the generator rotor configured to rotate about a rotation axis; wherein, notably:
 the frame comprising a rear portion for mounting the frame to a tower of the wind turbine, the frame further comprising an outer structure member concentrically surrounding an inner structure member, the outer and inner structure members extending axially through an axial core of the generator along the rotation axis such that the generator concentrically surrounds both the outer and inner structure members and respective distal ends of the outer and inner structure members are offset, along the rotation axis and in a direction away from the rear portion of the frame, from an axial center of the generator; 
and, most notably, the wind turbine further comprising:
bearings located between the outer and inner structure members such that the outer and inner structure members rotate relative to each other about the rotation axis, the bearings comprising a first bearing set located at the distal ends of the inner and outer structure members and a second bearing set axially offset from the first bearing set and concentrically surrounded by the generator, the outer structure member connected to the generator rotor at locations axially between the first and second bearing sets; and
a brake system attached to the outer and inner structure members at the distal ends thereof so as to be offset, along the rotation axis, from the axial center of the generator in the direction away from the rear portion of the frame.
Regarding claims 17, 19, 20, 22-26, 28-31, and 36, they are dependent on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
EP 1925820 A1 to de Vilder and US 2013/0099503 A1 to Bagepalli et al. appear to be the closest prior art.  
The teachings of EP 1925820 A1 to de Vilder are discussed in the Non-Final Office Action of 10/06/2021.
US 2013/0099503 A1 to Bagepalli et al. teaches a direct-drive wind turbine (direct drive wind turbine 800) comprising: 
a generator (generator 802) mounted on a frame, the generator comprising a generator stator (stator 830) concentrically surrounded by a generator rotor (stator is surrounded by at least outer rotor portion 822; see, e.g., Fig. 16), the generator rotor configured to rotate about a rotation axis (see, e.g., Figs. 15, 16);
 the frame comprising a rear portion (nacelle frame 808) for mounting the frame to a tower (tower 806) of the wind turbine, the frame further comprising an outer structure member (hub flange 850) concentrically surrounding an inner structure member (e.g., stationary frame 832), the outer and inner structure members extending axially through an axial core of the generator along the rotation axis (see, e.g., Fig. 16) such that the generator concentrically surrounds both the outer and inner structure members and respective distal ends of the outer and inner structure members are offset, along the rotation axis and in a direction away from the rear portion of the frame, from an axial center of the generator (see, e.g., Figs. 15, 16)
However, Bagepalli et al. appears to be silent regarding a brake system and also fails to teach or render obvious at least the feature of bearings comprising first and second bearing sets, as set forth in amended claim 16. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832    

April 23, 2022

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832